                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                    IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10    DAVID LOCKMILLER,                                                               No. C 19-04554 WHA
                                                                         11
United States District Court




                                                                                                  Plaintiff,
                                                                         12
                               For the Northern District of California




                                                                                  v.                                                                           ORDER DISMISSING
                                                                         13                                                                                    AMENDED COMPLAINT
                                                                               UNITED STATES, et al.,
                                                                         14                       Defendants.
                                                                         15                                                             /

                                                                         16                In this tort action, pro se plaintiff David Lockmiller sues defendants based on alleged
                                                                         17    violations of the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671–80 and state law
                                                                         18    (Dkt. No. 10 at 7–10). A prior order issued by Judge Sallie Kim granted plaintiff’s application
                                                                         19    to proceed in forma pauperis and dismissed the complaint for failure to state a claim under 28
                                                                         20    U.S.C. § 1915(e) (Dkt. No. 4).* That order gave plaintiff leave to amend the complaint by
                                                                         21    September 16 (id. at 1), which plaintiff timely filed (Dkt. No. 10).
                                                                         22                The following facts are taken from plaintiff’s amended complaint. Plaintiff alleges that
                                                                         23    he purchased a “tainted lamb roast at Bryan’s Market in San Francisco” (id. at 4). On October
                                                                         24    3, 2017, after consuming said meat and “[w]ithin hours of going to bed,” plaintiff vomited and
                                                                         25    realized he was paralyzed in both legs (ibid.). Two days later, plaintiff called the “Nurse Aide
                                                                         26    hotline” and was told to visit the Veterans Affairs hospital (ibid.). Plaintiff accuses Dr. Harry
                                                                         27    Han (his emergency room treating physician) of failing to make a “finding of a suspect food
                                                                         28

                                                                                       *
                                                                                         Plaintiff subsequently declined magistrate judge jurisdiction, after which this action was reassigned
                                                                              to the undersigned (Dkt. Nos. 5, 7).
                                                                          1   borne illness” and thus failed to make a report “to the local health authorities as required by
                                                                          2   state law to do so” (Dkt. No. 10 at 5). That is, though Dr. Han diagnosed plaintiff’s illness as
                                                                          3   “Infectious Gastroenteritis and Dehydration,” plaintiff believes that “Bacillus cereus of the
                                                                          4   emetic toxin type” instead caused his symptoms, which should have been reported (id. at 5;
                                                                          5   Exh. C at 3).
                                                                          6          Plaintiff thus asserts the following claims, as liberally construed: (1) violation of
                                                                          7   Sections 1346(b) and 2671–80 of the FTCA for failure to report his “food borne illness” to the
                                                                          8   “San Francisco Department of Public Health – Environmental Health Branch” under California
                                                                          9   Code of Regulations, Title 17 § 2500(b), against Drs. Han and Jonathan Garber (the “Chief of
                                                                         10   the San Francisco VA Hospitable Emergency Department”) and the United States; and (2)
                                                                         11   negligence and other state law claims against Bryan’s for his medical injury (presumably for
United States District Court




                                                                         12   selling the meat at issue) (Dkt. No. 10 at 7–16).
                               For the Northern District of California




                                                                         13          When a plaintiff proceeds in forma pauperis under Section 1915, a court must conduct a
                                                                         14   preliminary screening of plaintiff’s complaint and dismiss any claims that (1) are frivolous or
                                                                         15   malicious; (2) fail to state a claim upon which relief can be granted; or (3) seek monetary relief
                                                                         16   from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A complaint
                                                                         17   fails to state a claim upon which relief can be granted when it does not “state a claim to relief
                                                                         18   that is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), even when
                                                                         19   the court takes “all allegations of material fact as true and construes them in the light most
                                                                         20   favorable” to plaintiff, Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 474 F.3d
                                                                         21   1202, 1205 (9th Cir. 2007). Pro se pleadings must be liberally construed. See Balisteri v.
                                                                         22   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “A pro se litigant must be given leave
                                                                         23   to amend his or her complaint unless it is absolutely clear that the deficiencies in the complaint
                                                                         24   could not be cured by amendment.” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987),
                                                                         25   superseded on other grounds by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1126–27
                                                                         26   (9th Cir. 2000) (en banc). A court, however, “is not required to accept legal conclusions cast in
                                                                         27   the form of factual allegations if those conclusions cannot reasonably be drawn from the facts
                                                                         28   alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55 (9th Cir. 1994).


                                                                                                                                  2
                                                                          1           Here, a prior screening order issued by Judge Kim dismissed the instant action for lack
                                                                          2   of subject-matter jurisdiction and failure to state a claim. Specifically, that order found a lack
                                                                          3   of diversity jurisdiction because both plaintiff and Bryan’s reside in California (Dkt. No. 4 at 2).
                                                                          4   That order further found a lack of federal question jurisdiction, as plaintiff failed to adequately
                                                                          5   state a federal claim. The amended complaint fails to cure any of the deficiencies highlighted in
                                                                          6   that prior order.
                                                                          7           Plaintiff brought this complaint under the FTCA, alleging that Dr. Han failed to report
                                                                          8   his “food borne illness” as purportedly required under California Code of Regulations, Title 17
                                                                          9   § 2500(b). Section 2500(b) provides in relevant part that:
                                                                         10               It shall be the duty of every health care provider, knowing of or in
                                                                                          attendance on a case or suspected case of any of the diseases or conditions
                                                                         11               listed in subsection (j) of this section, to report to the local health officer
United States District Court




                                                                                          for the jurisdiction where the patient resides as required in subsection (h) of
                                                                         12               this section.
                               For the Northern District of California




                                                                         13   Section 2500(j) in turn lists the specific diseases and conditions that “[h]ealth care providers
                                                                         14   shall submit reports for.” As Judge Kim pointed out, neither infectious gastroenteritis or
                                                                         15   “Bacillus cereus” infection is listed in Section 2500(j). Thus neither Dr. Han did not have a
                                                                         16   duty to report plaintiff’s symptoms.
                                                                         17           In his amended complaint, plaintiff points to Section 2500(a)(13), which defines
                                                                         18   “foodborne disease” as “illness suspected to have resulted from consuming a contaminated
                                                                         19   food, non-water beverage, or other ingestible item such as a dietary supplement or herbal
                                                                         20   remedy.” Plaintiff asserts that “foodborne disease” is a “general term that encompasses a
                                                                         21   number of specific illnesses with distinctly different causes, and these causes are specifically
                                                                         22   listed in authoritative medical reference sources available to all Emergency Room physicians”
                                                                         23   (Dkt. No. 10 at 15). He thus complains of Judge Kim’s analysis and reasserts that defendants
                                                                         24   had a duty to report his “food borne illness.” This order disagrees.
                                                                         25           Section 2500(a) merely provides governing definitions for various terms. Those
                                                                         26   definitions, by themselves, do not provide any affirmative duties. Thus only the specific
                                                                         27   diseases and conditions listed in Section 2500(j) remain relevant to the question of whether Dr.
                                                                         28   Han had a duty to report plaintiff’s symptoms under Section 2500(b). For the reason stated


                                                                                                                               3
                                                                          1   above, he did not. As such, even assuming that Dr. Han erroneously diagnosed plaintiff’s
                                                                          2   symptoms, he still had no duty to report plaintiff’s illness under Section 2500(b).
                                                                          3           Plaintiff also alleges that Dr. Garber had a duty under Section 2500(c), which provides
                                                                          4   that:
                                                                          5                The administrator of each health facility, clinic or other setting where
                                                                                           more than one health care provider may know of a case, a suspected case
                                                                          6                or an outbreak of disease within the facility shall establish and be
                                                                                           responsible for administrative procedures to assure that reports are made
                                                                          7                to the local health officer.
                                                                          8   No defendant had a duty to report under this subsection either. Sections 2500(a)(5) defines
                                                                          9   “case” as:
                                                                         10                (A) a person who has been diagnosed by a health care provider, who is
                                                                                           lawfully authorized to diagnose, using clinical judgment or laboratory
                                                                         11                evidence, to have a particular disease or condition listed in subsection (j);
United States District Court




                                                                                           or (B) a person who is considered to have a disease or condition that
                                                                         12                satisfies the most recent communicable disease surveillance case
                               For the Northern District of California




                                                                                           definitions established by the CDC and/or CSTE; or (C) an animal that has
                                                                         13                been determined, by a person authorized to do so, to have a disease or
                                                                                           condition made reportable by these regulations; or (D) a person who has
                                                                         14                been diagnosed with HIV infection using a currently approved HIV test
                                                                                           algorithm, as defined in section 2641.57.
                                                                         15
                                                                              Cal. Code Regs. tit. 17, § 2500(a)(5) (emphasis added). Section 2500(a)(25) defines “suspected
                                                                         16
                                                                              case” as, in relevant part, a person whom a health care provider believes “probably” has “a
                                                                         17
                                                                              particular disease or condition listed in subsection (j).” And, Section 2500(a)(22) defines
                                                                         18
                                                                              “outbreak” as “the occurrence of cases of a disease (illness) above the expected or baseline
                                                                         19
                                                                              level, usually over a given period of time, in a geographic area or facility, or in a specific
                                                                         20
                                                                              population group.” None of these definitions covers plaintiff’s alleged illness. Plaintiff thus
                                                                         21
                                                                              failed to allege facts supporting his theory of liability under the FTCA.
                                                                         22
                                                                                      Because plaintiff has already been advised of his pleading deficiencies and only doubled
                                                                         23
                                                                              down on those deficiencies in his amended complaint, this order finds that granting further
                                                                         24
                                                                              leave to amend would be futile. See Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004)
                                                                         25
                                                                              (“Futility alone can justify the denial of a motion for leave to amend.”); In re Vantive Corp. Sec.
                                                                         26
                                                                              Litig., 283 F.3d 1079, 1097–98 (9th Cir. 2002), abrogated on other grounds as recognized in
                                                                         27
                                                                              South Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 784 (9th Cir. 2008) (“The district court’s
                                                                         28
                                                                              discretion to deny leave to amend is particularly broad where plaintiff has previously amended

                                                                                                                                4
                                                                          1   the complaint.”). Accordingly, plaintiff’s claims against all defendants are DISMISSED without
                                                                          2   leave to amend.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: September 27, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                          7                                                      UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             5
